DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on June 22, 2022 is acknowledged. Group (I), drawn to compounds of formula (I) and compositions thereof, embraced by claims 1-28 and 33 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant also elected the following species:

    PNG
    media_image1.png
    192
    400
    media_image1.png
    Greyscale
and indicated claims 1-16, 25-28 and 33 read on said species. The elected species was not found during the search, thus, the search was expanded. 
Claims 1-29 and 33 are pending and claims 1-16, 25-28 and 33 are under examination. Claims 17-24 are withdrawn based on the species election and claims 29 are withdrawn based on the restriction requirement. 

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 1-6, 27 and 28 of this application because of the definition of Q7. The disclosure of the applications filed prior to U.S. 62791840 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 7-16, 25, 26 and 33 of this application because of the definition of L. There may be other omissions as well. Thus, the effective filing date of the present claims 1-6, 27 and 28 remains the immediate international August 21, 2019 and claims 7-16, 25, 26 and 33 is January 13, 2019. 

Information Disclosure Statement
One of the information disclosure statement (IDS) submitted on September 13, 2021 was not in compliance with the provisions of 37 CFR 1.97 because the inventors are not listed. Accordingly, the information disclosure statement was not considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: the term “or” is required between the last two groups in lines 3, 11, 21 and 26 on page 3.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the term “S(O2)O” should be replaced with “S(O)2O” on page 4, line 17.  Appropriate correction is required.
Claims 2, 3, 5 and 6 are objected to because of the following informalities: a period is required at the end of the claim.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: a proviso should be added to the definition of W wherein one of W1 or W2 is N. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the term “or” is required between the last two groups in the penultimate line in said claim.  Appropriate correction is required.

Claim Rejections
Claims 1-16, 25-28 and 33 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
Under principles of compact prosecution, the applicant elected a single disclosed species for search and examination (i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 1-16, 25-28 and 33, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.
	The Examiner suggests limiting Q1 and Q2 to the fused ring system from the elected species to overcome the rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In said claim, the Z5 and Z6 cannot be defined as a bond. 
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The gg variable is defined as 4 which does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The variables defined for Za and Zb that are oxidized, e.g. an =O on sulfur, or phosphorous, do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 12-15 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The R11 variables on all tricyclic rings should be an Rd. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 14 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The oxidized rings for Q1 and Z2= to an atom substituted with =O are not embraced by claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 14 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The “in which said C1-C6 alkyl” is not embraced by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The alkyl formed from R12, R13 and R14 is not further substituted in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16, 25, 26, 28 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571,39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). 
In particular, the specification as original filed fails to provide sufficient written bases for the use of the broad term: a small molecule E3 ubitiquin ligase binding moiety, see the definition of R9B. The mere fact that Applicant may have discovered one specific type of a small molecule E3 ubitiquin ligase binding moiety probe is not sufficient to claim the entire genus of claim 1. The specification discloses Von Hippel-Lindau (VLM), cereblon (CLM), mouse double-minute homolog2 (MLM), and IAP (ILM) on page 18.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). 
What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a). 

Claims 1-16, 25-28 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutically acceptable salts, does not reasonably provide enablement for prodrugs generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
 “The [eight] factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.
a) Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration.  Thirdly, that second substance must be clinically effective.  Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
b) The direction concerning the prodrugs is found on page 64. No more than a definition of prodrug is disclosed. 
c) There is no working example of a prodrug of a compound the formula (I).  
d) The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body.  
e) Prodrugs are commonly known in the art as drugs which are administered in an inactive (or less active) form, and then metabolized in vivo into an active metabolite. The state of the arts in prodrugs is provided by Stella (J. Pharmaceutical Sciences, 2010, 99(12), pp. 4755-4765), "So while it may appear to be straightforward to try a prodrug approach, making and identifying the best prodrugs that will work in a specific case is less than routine”, see page 4763, left-hand column. Prodrugs are drugs used to overcome some barriers to the utility of the parent drug molecule. Stella addresses the barriers in the form of questions on page 4763. These barriers include, but are not limited to, solubility, permeability, stability, presystemic metabolism, and targeting limitations. Stella also states, “I have seen in both my academic and work capacity as a consultant that what may appear to be straightforward is most often far from predictable”, see page 4763, left-hand column. 
f) The artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts.  All would have a Ph. D. degree and several years of industrial experience.  
g) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 1 as well as the presently unknown list potential prodrug derivatives embraced by claim 1.
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to determine if any particular derivative is, in fact, a prodrug.
The Examiner suggests deleting the term "prodrug", from said claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-6, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (WO 2019040550, 02-28-2019, 102(a)(1) and 102(a)(2) date) in view of Liu et al. (WO 2018192462, 102(a)(1) and 102(a)(2) date).
	The present application claims the following elected species:

    PNG
    media_image2.png
    161
    336
    media_image2.png
    Greyscale
, wherein R1=4-Cl, R2= methyl, R3= H, R4= H, R5= H, R6= H, R7= two form a fused morpholinyl ring, R8= NO2, R9= pyranyl, R10= methyl, R11= two form a pyrazole, n= 2, m= 1, s= 1, v= 8, j= 3, k= 1, h= 2, g= 2, Q3= phenyl, Q4= cyclohexene, Q5= piperazinyl, Q6= phenyl, W= O, Q7= phenyl, Z1= bond, Q1= morpholinyl, Q2= pyridinyl, and L= bond.

    PNG
    media_image3.png
    312
    473
    media_image3.png
    Greyscale
  
	
	The ‘550 publication teaches the following species, wherein R1=4-Cl, R2= methyl, R3= H, R4= H, R5= H, R6= H, R7= H, R8= NO2, R9= pyranyl, R10= methyl, R11= two form a pyrazole, n= 2, m= 1, s= 1, v= 8, j= 3, k= 1, h= 2, g= 3, Q3= phenyl, Q4= cyclohexene, Q5= piperazinyl, Q6= phenyl, W= O, Q7= phenyl, Z1= NH, Q1= morpholinyl, Q2= pyridinyl, and L= CH2:

    PNG
    media_image4.png
    301
    471
    media_image4.png
    Greyscale
, see page 11, the 4th species listed. 	The ‘550 publication teaches R7 can form a heterocycloalkyl group, see page 5 and definition of R4 and Z1-L-R6. The compositions are taught on page 104, claims 16.
The ‘462 publication teaches the following species, wherein R1=4-Cl, R2= methyl, R3= H, R4= H, R5= H, R6= H, R7= two form a fused morpholinyl ring,, R8= NO2, R9= pyranyl, R10= H, R11= H, n= 2, m= 1, s= 1, v= 8, j= 3, k= 0, h= 0, g= 2, Q3= phenyl, Q4= cyclohexene, Q5= piperazinyl, Q6= phenyl, W= O, Q7= phenyl, Z1= bond, Q1= O-pyridinyl, Q2= pyrazolyl, and L= bond:

    PNG
    media_image5.png
    190
    145
    media_image5.png
    Greyscale
 , see page 162, row 4, column 4, as a BCl-2 inhibitors and pharmaceutical compositions thereof, see abstract.
Thus, it would be obvious to one of ordinary skill in the art to combine the teachings of Chen et al. and Lui et al. to obtain the presently claimed species. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16, 25-28 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11279711.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference at Q1 makes these compounds homologues and are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). The obviousness rejection is being made based on the elected Q1 and Q2 with an expanded search of the species. If the claims are narrowed to the elected Q7, the rejection will be withdrawn.

    PNG
    media_image6.png
    383
    675
    media_image6.png
    Greyscale

Claims 1-16, 25-28 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11365206.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species shown below is also embraced by the claims in the present application. The obviousness rejection is being made based on the elected Q1 and Q2 with an expanded search of the species. If the claims are narrowed to the elected Q7, the rejection will be withdrawn.

    PNG
    media_image7.png
    416
    681
    media_image7.png
    Greyscale

Claims 1-16, 25-28 and 33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 and 33 of co-pending Application No. 17269004.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference at Q1 makes these compounds homologues and are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 

    PNG
    media_image8.png
    351
    689
    media_image8.png
    Greyscale

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-16, 25-28 and 33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of co-pending Application No. 17416682.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species shown below is disclosed in the ‘682 application and is embraced by both sets of claims. 

    PNG
    media_image9.png
    309
    446
    media_image9.png
    Greyscale

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

No obviousness-type double patenting rejections (ODP) over U.S. 10377755 and co-pending 17178930 are being made because there is no overlap with the presently defined Q1 and Q2 with the elected species. However, the ODP rejection will be reconsidered if the claims are not amended and the species search is extended.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624